Case 1:17-cv-03521-LDH-CLP Document 32 Filed 06/14/19 Page 1 of 1 PageID #: 135




                 HANG & ASSOCIATES, PLLC
                                      ATTORNEYS AT LAW
                                   136-18 39th Avenue, Suite 1003
                                     Flushing, New York 11354

                                           June 14, 2019

    Keli Liu, ESQ.
    Tel: (718) 353-8588
    Fax: (718) 353-6288
    Email: Kliu@hanglaw.com

    VIA ECF
    Hon. Cheryl L. Pollak
    United States District Court
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201

                  Re:     Zhu v. Meo Japanese Grill and Sushi Inc et al.
                          17-CV-3521(LDH)(CLP)
                          Motion to adjourn Settlement Conference

    Dear Hon. Cheryl L. Pollak:

            Our firm is counsel for the Plaintiffs in the abovementioned matter. We write to
    respectfully request for an adjournment of the upcoming settlement conference on June 19,
    2019.

            The undersigned has a conflict that cannot be rescheduled for a separate matter in
    front of Judge Steven Tiscione. The parties have conferred and Defendants consent to this
    request. The parties are available for a settlement conference on July 23, 24, or 25.

           For the foregoing reason, we respectfully request the settlement conference be
    adjourned to July 23, 24, 25 or any other future date that is convenient to this Court.

           We thank the Court for its time and attention to this matter.

                                                                           Respectfully submitted,


                                                                                  /s Keli Liu
                                                                                     Keli Liu
